Wedell, J.
(concurring): I concur in the conclusion of the majority but do not agree with all that is said in the majority opinion relative to the theory or reasons for our decisions involving jurisdictional provisions of the new probate code. Other duties preclude writing my views at length, but that is probably unnecessary.
Does the fact the instant action sounds in tort relieve a claimant from first exhibiting his demand against the decedent’s estate in the probate court? I do not think so, and on that point I think we cannot overlook what is said in the specially concurring opinion of Mr. Justice Harvey. In this connection it is also well to note that the demand in Dixon v. Fluker, 155 Kan. 399, 125 P. 2d 364, was held to be a legal demand,. compensable in money, and was required to be first exhibited in the probate court.
It is true that in tort, actions of this character the parties are entitled to a trial by jury. The framers of the new probate code, who devoted much time and careful study to its provisions, did not overlook that right. In full recognition of the fact that probate courts would not have complete and final jurisdiction over all questions which might arise in connection with the administration of decedent estates, the framers and enactors of the new code expressly provided for such contingencies. G. S. 1941 Supp. 59-2402 reads:
"In any proceeding pending in the probate court when it appears that a decision upon any question of which the probate court does not have jurisdiction is necessary to a full determination of the proceeding, such question shall be certified by the probate court to the district court, having appellate jurisdiction thereof, which court shall proceed to hear and determine the same as though an action involving that question had been filed originally therein. The decision of the district court, when final, shall be certified to the probate court in like manner as a decision upon appeal.”
See, also, Erwin v. Erwin, 153 Kan. 703, 708, 113 P. 2d 349 and In re Estate of Henry, 156 Kan. 788, 803, 137 P. 2d 222, in which latter case the provisions of G. S. 1941 Supp. 59-2408, expressly pertaining to trial by jury, were treated.
The procedure under the above statutes and others, in my opinion, was designed to protect the exclusive original jurisdiction of the probate court and, at the same time, to protect also the right of trial by jury in the district court in cases where -the right- of trial by jury exists.
*344I frankly concede my conclusions on the jurisdictional issue in this case and in some other cases decided under the new probate code are not based wholly upon what I conceive to be an entirely clear expression of legislative intent. I have not been able to completely harmonize all of the jurisdictional provisions of the new code and I prefer to say so. In additión, however, to the' various specific provisions which expressly vest the probate court with exclusive original jurisdiction over demands against decedent estates, there clearly appears in the new code as a whole a fundamental and underlying intent and purpose to broaden the jurisdiction of that court. The reason for the desire to broaden such jurisdiction was to insure a speedier, a more orderly, adequate and systematic handling of all questions pertaining to the administration of decedent estates in one court insofar as was reasonably possible. The purpose and intent to transfer to.the district court questions over which the probate court does not have jurisdiction is clearly expressed. The general purpose and intent to broaden the original jurisdiction of probate courts, as pointed out in Erwin v. Erwin, supra; Foss v. Wiles, 155 Kan. 262, 124 P. 2d 438, and other cases decided long prior to the enactment of the new, probate code, is in harmony with the best modern thought and legislation upon the subject.
The duty of district courts and of this court now, it seems to me, is to give force, as far as is reasonably possible, to the general fundamental purpose as reflected by the new code as a whole, as well as by its various express provisions, rather than to sections of the code which appear to be inconsistent with its general underlying purpose and inconsistent with express provisions which clothe the probate court with exclusive original jurisdiction. If after this has been done amendments appear necessary to clarify, strengthen and preserve those fundamental purposes, the bench and bar may be depended upon to see that the necessary amendments are made. On the other hand, if it is believed our interpretation of the code is not in harmony with the legislative will or with the best thought' upon the subject, the bench and bar have the right to advocate such changes as in their judgment are deemed advisable.